     Case: 1:17-cv-07881 Document #: 46 Filed: 11/05/18 Page 1 of 16 PageID #:486



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 CASCADES AV LLC

                         Plaintiff,
                                                        Civil Action No. 1:17−cv−07881
                   vs.
                                                        Honorable Thomas M. Durkin
 EVERTZ MICROSYSTEMS, LTD.

                         Defendant.


                CASCADES AV’S OPPOSITION TO EVERTZ’S
        MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM (ECF#38)

I.      INTRODUCTION

        Evertz Microsystems, Ltd. (“Evertz”) has moved again to dismiss for failure to state a claim.

(ECF#38). But its latest motion to dismiss is no more meritorious than the first. Cascades AV

(“Cascades”) respectfully requests that the Court deny the motion.

        Evertz brings only a partial motion to dismiss. On its own terms, the new motion does not

challenge Cascades’ pleading of direct infringement of two of the patents-in-suit: U.S. Patent Nos.

9,071,723 and 9,692,945. At a minimum, this leaves the direct infringement allegations of Counts

II and III intact, such that the case goes forward regardless of Evertz’s current arguments.

        Though it leaves untouched the direct infringement allegations of Counts II and III, Evertz

does try to attack allegations of indirect infringement, willfulness, and direct infringement of a third

patent-in-suit—U.S. Patent No. 8,810,659 (Count I). Yet other than make factual representations

to contradict the Complaint (a fruitless exercise where the law requires the Court to take the

Complaint’s factual allegations as true), Evertz overstates what the law requires of a patent

infringement plaintiff. Fortunately, a rich body of case law refutes Evertz’s misimpressions about

the level of pleading specificity required in a patent case.
    Case: 1:17-cv-07881 Document #: 46 Filed: 11/05/18 Page 2 of 16 PageID #:487



        For example, Evertz contends that the Complaint fails to plead minimum facts supporting

the scienter requirement for a claim of inducement to infringe the ’723 and ’945 patents under 35

U.S.C. § 271(b). But Evertz admits that Cascades has adequately pleaded direct infringement of

both of those patents, and admits that Cascades notified Evertz of its infringement of those patents

months before commencing this litigation. (ECF#40, at 3, 11). That is more than enough. As

explained in detail below, those two facts are assumed to be true at the pleading stage—(1) the fact

of infringement, and (2) notice from the plaintiff of such infringement. And those two facts alone

permit a plausible inference that Evertz carried out its activities to encourage third party

infringement (i.e., by its customers) with the required intent. See Lifetime Indus., Inc. v. Trim-Lok, Inc.,

869 F.3d 1372, 1380 (Fed. Cir. 2017) (“In [Bill of Lading] it was unclear whether the claimed method

had been performed at all, but we determined that the patent owner had adequately pleaded intent

[for an inducement claim] where it alleged knowledge of the patent and had plausibly pleaded that

the defendants’ customers performed the claimed method.”).

        A similar analysis also leads inexorably to the conclusion that the Complaint adequately

pleads willfulness. Numerous courts (including this one) actually hold that neither inducement nor

willfulness even requires pre-suit notice of the patents. Finjan, Inc. v. ESET, LLC, 3:17-cv-0183-

CAV-(BGS), 2017 U.S. Dist. LEXIS 40784, at *9-10 (S.D. Cal. Mar. 21 2017) (inducement and

willfulness); Raytheon Co. v. Cray, Inc., 2:16-CV-00423-JRGRSP, 2017 U.S. Dist. LEXIS 56729, at

*11-13 (E.D. Tex. Mar. 12, 2017) (inducement and willfulness); Huawei Techs. Vo. Ltd. v. T-Mobile

U.S., Inc., 2:16-CV-00052-JRG-RSP, 2017 U.S. Dist. LEXIS 43240, at *21-25 (E.D. Tex. Feb. 20,

2017) (inducement and willfulness); DermaFocus LLC v. Ultera, Inc. 201 F.Supp.3d 465, 472-73 (D.

Del. 2016) (willfulness); Simplivity Corp. v. Springpath, Inc., 4:15-13345-TSH, 2016 U.S. Dist. LEXIS

155017, at *22, *57-62 (D. Mass. July 15, 2016) (inducement and willfulness); Trading Techs. Intern.,

Inc. v. BCG Partners, Inc., 10 C 715, 2011 U.S. Dist. LEXIS 99415, at *14-16 (N.D. Ill. Sept. 2, 2011)


                                                     2
    Case: 1:17-cv-07881 Document #: 46 Filed: 11/05/18 Page 3 of 16 PageID #:488



(inducement); see also Intellect Wireless Inc. v. Sharp Corp., 10 C 6763, 2012 U.S. Dist. LEXIS 31669,

at *35 (N.D. Ill. March 9, 2012) (“Defendants’ knowledge of the patent as of the time of the suit’s

commencement can satisfy the knowledge requirement for conduct that post-dates the date of the

complaint.”) (All unpublished LEXIS citations are collected within Exhibit A.)

        The extra fact that pre-suit notice of infringement occurred here, and the fact that

infringement exists, only deepens the plausibility of Cascades’ pleading that Evertz intended to

infringe, and was willful while doing so. See Bio-Rad Labs. Inc. v. ThermoFisher Scientific Inc., 267 F.

Supp. 3d 499, 501 (D. Del. 2017); Raytheon Co. v. Cray, Inc., 2017 U.S. Dist. LEXIS 56729, at *11-

13 (holding that pleading acts of infringement with knowledge of the patents was sufficient for

alleging willfulness); Crypto Research, LLC v. Assay Abloy, Inc., 236 F. Supp. 3d 671, 688 (E.D.N.Y.

2017) (“The complaint adequately alleges that the defendants committed acts of infringement with

full knowledge of the plaintiff’s rights in its patents. That is sufficient.”); Panoptis Patent Mgmt., LLC

v. Blackberry Corp., 2:16-CV-00059-JRG-RSP, 2017 U.S. Dist. LEXIS 27756, at *17-18 (E.D. Tex.

Feb. 10, 2017) (same); Sunrise Techs., Inc. v. Cimcon Lighting, Inc., 219 F. Supp. 3d 260, 265 (D. Mass.

Nov. 23, 2016) (same).

        Finally, Evertz presents an especially weak challenge to the pleading of direct infringement

of the ’659 patent. Here, Evertz singles out the application of one claim limitation (the

“determining” step), attempting to quibble with the pleaded fact that this step occurs when a

particular comparison of two pieces of information occurs in its IntelliTrak-equipped products. Yet

this fact, when taken as true, renders plausible that Evertz’s equipment practices the named claim

limitation. See Disc Disease Sol’ns Inc. v. VGH Sol’ns, Inc., 888 F.3d 1256, 1260 (Fed. Cir. 2018)

(specifically identifying accused products and alleging they meet “each and every element of at

least one claim” is “enough to provide . . . fair notice of infringement of the asserted patents”); EZ

STAK, LLC v. Dejana Truck & Util. Equip. Co., LLC, 17 C 8742, 2018 U.S. Dist. LEXIS 98537, at


                                                    3
      Case: 1:17-cv-07881 Document #: 46 Filed: 11/05/18 Page 4 of 16 PageID #:489



*5-8 (N.D. Ill. June 12, 2018) (Durkin, J.) (applying Disc Disease to deny patent case motion to

dismiss). When Evertz equipment performs a comparison between two pieces of information, this

plausibly supports that it “determines” whether the signal used to provide the second piece of

information is a version of the signal used to provide the first piece of information. For Evertz to

contend otherwise makes no sense. Cascades’ allegation also far exceeds the minimum legal

requirements.

        For the reasons just mentioned, explained in greater detail below, the Court should deny

Evertz’s motion to dismiss (ECF#38) in its entirety.

II.     LEGAL STANDARD

        Rule 8(a) requires only that a complaint contain a “short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint does not need

detailed factual allegations to survive a dismissal motion, see Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555 (2007), and a plaintiff need not prove all elements of its case at the pleading stage. Id. at

564 n.8 (“[W]hen a complaint adequately states a claim, it may not be dismissed based on a district

court’s assessment that the plaintiff will fail to find evidentiary support for his allegations or prove

his claim to the satisfaction of the factfinder.”). A complaint need not even correctly identify the

cause of action as long as the allegations are sufficient to put the defendant on notice of the allegedly

unlawful conduct. Snap-On Inc. v. Robert Bosch, LLC, 2012 U.S. Dist. LEXIS 95772, at *17 (N.D. Ill.

July 11, 2012). Instead, the complaint need only allege enough facts to “give the defendant fair

notice of what the . . . claim is and the grounds upon which it rests.” Twombly, 550 U.S. at 555

(internal citation and quotation marks omitted). In other words, “a patentee need only plead facts

sufficient to place the alleged infringer on notice as to what he must defend.” McZeal v. Sprint Nextel

Corp., 501 F.3d 1354, 1357 (Fed. Cir. 2007) (citation omitted).




                                                   4
       Case: 1:17-cv-07881 Document #: 46 Filed: 11/05/18 Page 5 of 16 PageID #:490



         Other than bare legal conclusions, a court must accept as true all of the allegations

contained in a complaint when reviewing a motion to dismiss. See Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). Ruling on such a motion is a “context-specific task that requires the reviewing court to

draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679. If the assumed-true

facts state a plausible claim for relief, the complaint will survive a motion to dismiss. Id. A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged. Iqbal, 556 U.S. at 678.

III.     ARGUMENT

         Claims for indirect infringement and willfulness are measured by the pleading standards of

Twombly and Iqbal. See In re Bill of Lading Transmission & Processing Sys. Patent Litig., 681 F.3d 1323,

1337 (Fed. Cir. 2012). Twombly did not change the pleading requirements under Fed. R. Civ. P.

8(a) in a patent infringement case. McZeal, 501 F.3d at 1357 n.4.

         For pleading indirect infringement of the ’723 and ’945 patents and willfulness, Evertz

argues that Cascades needed to plead something more than its knowledge of those patents from

Cascades’ letter dated August 30, 2017, which also notified Evertz that it was infringing. (ECF#40,

at 3, 11). This court has already rejected these arguments. See authorities cited on pages 2-3 above;

see also Cascades Branding Innovation v. Walgreen Co., Case No. 11-C-2519, 2012 U.S. Dist. LEXIS

61750 (N.D. Ill. May 3, 2012) [hereinafter Walgreen].

         For pleading direct infringement of the ’659 patent, Evertz argues that Cascades needed to

plead “any facts to suggest that IntelliTrak makes version determinations (it doesn’t),” and argues

that the pleaded fact that IntelliTrak compares input and output fingerprints to make such

determinations does not suffice. (ECF#40, at 9-10). This Court and the Federal Circuit have

already rejected attacks such as these. See Disc Disease, 888 F.3d at 1260; EZ STAK, 2018 U.S. Dist.

LEXIS 98537, at *5-8.


                                                   5
    Case: 1:17-cv-07881 Document #: 46 Filed: 11/05/18 Page 6 of 16 PageID #:491



        A.      Cascades Has Pleaded Sufficient Facts to State a Claim for
                Active Inducement under 35 U.S.C. § 271(b)

        In its motion, Evertz primarily argues that the Complaint is lacking with regard to (1)

Evertz’s intent for its customers to infringe with regard to the ’723 and ’945 patents, and (2) that

its customers’ acts constitute infringement. (ECF#40, at 12-13).

                1.       Scienter

        Evertz is not correct that the Complaint fails to allege adequate inducement scienter. First,

Evertz overlooks the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 9 (“In alleging fraud or

mistake, a party must state with particularity the circumstances constituting fraud or mistake. . . .

[I]ntent, knowledge, and other conditions of a person’s mind may be alleged generally.”) (emphasis added).

Second, the Supreme Court has held that it is enough to prove that a defendant knows of the

patent, and knows of the downstream infringement. Global-Tech Appliances, Inc. v. SEB S.A., 131 S.

Ct. 2060, 2070 (2011).

        Consequently, pleading indirect infringement requires only “that the party inducing or

contributing to infringement know of the patent (or be willfully blind to the existence of such a

patent) and that the product or activity at issue infringes.” Walgreen, 2012 U.S. Dist. LEXIS 61750,

at *7 (citing Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1320 (Fed. Cir. 2009)). In Walgreen

this Court held that “[i]t is arguably sufficient to merely note that a notice of infringement was sent

to a defendant, because implicit in this is the inference that such notice (1) notified a defendant of

the existence of the patent in suit and (2) informed them of the infringement.” Id. at *7-8. An

allegation that the defendant was sent both an infringement notice and a license offer to abate its

infringement makes those inferences explicit, and therefore satisfies Rule 8. Id. at *8. The Federal

Circuit has since expressly endorsed this Court’s statement of inducement pleading standards.

Lifetime Indus., 869 F.3d at 1380 (defendant knowledge of the patent and the fact of customer



                                                    6
    Case: 1:17-cv-07881 Document #: 46 Filed: 11/05/18 Page 7 of 16 PageID #:492



infringement sufficient allegations to support inducement claim); see also Kyowa Hakka Bio, Co. Ltd.

v. Ajinomoto Co., 17-313, 2018 U.S. Dist. LEXIS 22392, at *27 (D. Del. Feb. 12, 2018) (“Courts

have repeatedly found that pleading the existence of a direct infringer, the defendant’s knowledge

of the patent, and the defendant’s specific intent to induce infringement is sufficient to sustain a §

271(b) claim under the Twombly/Iqbal standards.”).

       Cascades expressly alleged the fact of Evertz’s knowledge of the ’723 and ’945 patents in

August 2017, well before suit. (ECF#40, at 3, citing Exhibit G and Compl. at ¶¶ 32). This was

mere weeks after the issuance of the ’945 patent, such that Evertz has known about the ’945 patent

in particular for nearly the entire time it has been in force. Further, Cascades sent notice of

infringement and an offer to discuss a license for these patents with that communication. Id. Under

the wealth of case law cited on pages 2-3 above, this satisfies the minimum scienter pleading

requirements for a claim of inducement of infringement. As eloquently put in yet another decision

from this Court:

       While RSS’s allegations are not detailed, they are enough to survive dismissal. RSS
       alleges on “information and belief” that Accuray and CTCA are “at least as of the
       date of the filing of this complaint” inducing infringement of the ’848 patent. RSS
       further states that the Tomo machine infringes the ’848 patent. From these few facts
       alone, it is reasonable to infer that the Tomo machine incorporates a system that
       infringes the ’848 patent, and that defendants intend to induce the infringement
       because they, at the least, now know of the infringing nature of the machine and
       continue to sell, use, or encourage others to use the machine. Though some facts
       are required even when alleging knowledge and intent generally, RSS appears to
       have provided at least the minimum amount of facts.

Radiation Stabilization Solutions LLC v. Accuray Inc., Case No. 11-CV-07700, 2012 U.S. Dist. LEXIS

117978, at *11-12 (N.D. Ill. Aug. 21, 2012). Cascades’ complaint goes even further by alleging pre-

suit notice of infringement, and therefore alleges even more facts supporting a plausible inference

as to Evertz’s knowledge of the ongoing infringement and continued provision of the infringing

product. Evertz’s motion is devoid of merit on this point.



                                                  7
    Case: 1:17-cv-07881 Document #: 46 Filed: 11/05/18 Page 8 of 16 PageID #:493



                2.      Active Inducement

      Cascades’ complaint also plausibly alleges that Evertz knowingly and intentionally actively

aided, abetted and induced others to directly infringe, such as its customers. See Compl. at ¶¶ 39,

52, 67. Evertz argues (without citing any supporting case law) that Cascades was required to specify

by name exactly what type of activity Evertz performs to encourage third party infringement, as

part of its inducement pleading.1 See (ECF#40, at 13, citing examples of “advertising, instructional

manuals, customer support or any other materials.”). That is not correct.

      First, Evertz overlooks allegations in the Complaint that in context supply reasonable

inferences that these activities occur. The Complaint identifies Evertz’s IntelliTrak feature (which

is installed onto numerous specific Evertz products) as the feature that causes Evertz and its

customers to infringe. See Compl. at ¶¶ 38, 51, 66. Evertz sought and received trademark protection

for this brand name. See Compl. ¶¶ 5-6. Evertz sells its IntelliTrak-equipped products to customers

including television networks, which use the IntelliTrak technology. See Compl. ¶ 35. Evertz “uses”

IntelliTrak at trade shows. See Compl. at ¶¶ 38, 51, 66. It would, in fact, be implausible that, having

acquired a distinctive brand identity for the infringing feature set, and having shown customers

how to use it at trade shows, Evertz does not provide customers with, in Evertz’s words, “advertising,

instructional manuals, customer support or any other materials.” It is absurd to believe that Evertz

would build a product that helps television networks manage lip sync error, and not market or

provide support for the feature.2




1 Evertz’s citation of Avocet Sports Tech. Inc. v. Garmin Int’l, Inc., No. C 11-04049 JW, 2012 U.S. Dist.
LEXIS 87747 (June 5, 2012) (N.D. Cal. June 5, 2012) does not support the existence of this
supposed pleading requirement. There, the court dismissed without prejudice because of a failure
to plead knowledge of the patent, not because of a failure to enumerate inducing activities.
2 This Court may take judicial notice that Evertz has a website devoted to IntelliTrak:

https://evertz.com/products/IntelliTrak.

                                                   8
    Case: 1:17-cv-07881 Document #: 46 Filed: 11/05/18 Page 9 of 16 PageID #:494



      Second, the law does not even require Cascades to plead the activities Evertz claims to be

missing from the factual allegations, or facts that lead one reasonably to infer their existence. See

Conair Corp. v. Jarden Corp., 13-cv-6702 (AJN), 2014 U.S. Dist. LEXIS 112252 (S.D.N.Y. Aug. 12,

2014). In Conair, for example, the court held that, in the context of the complaint, the “mere sale”

of an infringing device can “be considered an act that would induce infringement.” Id. at *6

(internal quotation omitted). The Conair court noted that, as here, “the product itself is (allegedly)

infringing.” Id. at *8. In that context, it was reasonable to infer that the defendant “intended and

expected its customers to use” the feature that caused the product as a whole to infringe, so that

“the mere sale of the allegedly infringing coffee machines in this case is sufficient circumstantial

evidence of Jarden’s intent to induce its customers’ infringement.” Id. at *8-9. The Conair court

cited prior holdings that also supported that the mere sale of an infringing unit qualifies as active

inducement. Id. at *9 (citing Ricoh Co. v. Quanta Computer, Inc., 550 F.3d 1325, 1343 (Fed. Cir. 2008)

and Wing Shing Prods. (BVI) v. Simatelex Manufactory Co., 479 F. Supp. 2d 388, 411 (S.D.N.Y. 2007)).

The same is true here. The Complaint alleges the sale of devices with the infringing features. See

Compl. ¶¶ 2, 4, 35, 38, 51, 66. That is all that was required.

       B.      Cascades Has Pleaded Sufficient Facts to State a Claim for
               Willful Infringement

       Evertz also wrongly asserts that Cascades’ Complaint falls short of Rule 8 in its claim for

willful infringement. Contrary to Evertz’s arguments, “the bar for pleading willful infringement is

not high.” MobileMedia Ideas LLC v. HTC Corp., Case No. 2:10-cv-112, 2011 U.S. Dist. LEXIS

104892, at *5 (E.D. Tex. Sept. 15, 2011) (citation omitted). Even if the Court chose not to follow

the authorities cited on pages 2-3 showing that pleading willfulness does not require pleading pre-

suit knowledge, a plaintiff certainly pleads willful infringement when it alleges (1) infringement, and

(2) pre-suit “knowledge” of the patent. See, e.g., Mitutoyo Corp. v. Cent. Purchasing, LLC, 499 F.3d



                                                  9
    Case: 1:17-cv-07881 Document #: 46 Filed: 11/05/18 Page 10 of 16 PageID #:495



1284, 1290 (Fed. Cir. 2007). Here, Cascades alleges both. The complaint alleges that Evertz’s

infringement has been willful because Evertz has been aware of the patents-in-suit since receiving

variously dated notices of infringement. See Compl. at ¶ 12, 13, 19, 32, 38, 39, 51, 52, 67, 68. This

alleges pre-suit knowledge.

        Contrary to Evertz’s assertion (ECF#40, at 14), it is not necessary to plead egregious

conduct under the standard announced in Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1932

(2016). “At the pleading stage, it is not necessary to show that the case is egregious.” Raytheon, 2017

U.S. Dist. LEXIS 56729, at *11-13; see also Kyowa Hakka Bio, 2018 U.S. Dist. LEXIS 22392, at *36

(“[Even after Halo], where a complaint permits an inference that the defendant was on notice of

the potential infringement and still continued its infringement, the plaintiff has pled a plausible

claim of willful infringement.”); Crypto Research, 236 F. Supp. 3d at 688 (“The complaint adequately

alleges that the defendants committed acts of infringement with full knowledge of the plaintiff’s

rights in its patents. That is sufficient.”); Panoptis Patent Mgmt, 2017 U.S. Dist. LEXIS 27756, at *17-

18 (same); Sunrise Techs., 219 F. Supp. 3d at 265 (same). The two decisions Evertz cites to the

contrary are nonpersuasive in view of decisions of this Court holding directly contrary. E.g., Intellect

Wireless, 2012 U.S. Dist. LEXIS 31669, at *35. And they are distinguishable as well, since they do

not include allegations of pre-suit notice (such as exists here). See Niazi Licensing Corp. v. St. Jude Med.

S.C., Inc., 311 F. Supp. 3d 1078, 1084 (D. Minn. 2018) (distinguishing at least one of Evertz’s cases

on this ground).

        In any event, the alleged facts do amount to egregious conduct. For example, Cascades

pleaded facts showing that Evertz stonewalled pre-suit licensing discussions. See Compl. ¶¶ 12-34.3


3 Evertz raises a jury argument that its stonewalling was appropriate (not egregious) because this
Court supposedly held that some of the earlier-asserted patents were already licensed. (ECF#40,
at 5-8, 15). This is a red herring. From the earliest October 15, 2013 communication, the asserted
rights included non-licensed intellectual property. This Court held the patents-in-suit are not

                                                    10
   Case: 1:17-cv-07881 Document #: 46 Filed: 11/05/18 Page 11 of 16 PageID #:496



Evertz, in effect, threw Cascades’ notices and overtures in the proverbial garbage and refused to

engage, while knowing of its infringement. Such activity constitutes egregious conduct. Finjan, Inc.

v. SonicWall, Inc., 2018 U.S. Dist. LEXIS 177061, at *3 (N.D. Cal. Oct. 15, 2018) (noting that “facts

from which it could be inferred that [defendant] had engaged in disingenuous licensing

negotiations, including alleging that ‘[a]t no time did [defendant] provide any explanation as to

how any of the Accused Products do not infringe any of the Asserted Patents.’”); compare Compl. ¶

34 (noting Evertz never denied that the patent claims covered its products in pre-suit

communications).

       C.      Cascades Has Pleaded Sufficient Facts to State a Claim for
               Contributory Infringement under 35 U.S.C. § 271(c)

       Evertz also asserts fatally flawed arguments in seeking to dismiss Cascades’ contributory

infringement allegations. It argues that the Complaint merely recites a legal standard, and does not

plead facts allowing an inference that the components sold or offered for sale have no substantial

non-infringing uses. (ECF#40, at 13-14). However, the Complaint alleges that the IntelliTrak

feature installed into Evertz products causes such products to infringe. See Compl. ¶¶ 2, 12, 35, 38,

51, 66. That is a pleaded fact. This gives sufficient context to the additional factual allegation that

such products have no substantial noninfringing uses. See Compl. ¶¶ 39, 52, 67.

       The fact that IntelliTrak is embedded in a larger product does not refute contributory

infringement. As the Federal Circuit has recognized, if that were the standard, “evasion of the

protection intended by Congress in enacting § 271(c) would become rather easy.” Ricoh Co., Ltd. v.

Quanta Computer Inc., 550 F.3d 1325, 1337 (Fed. Cir. 2008), cert. denied, 557 U.S. 936 (2009). The

Ricoh court reasoned:


licensed. (ECF#31). Yet Evertz at one point falsely (and egregiously) asserted that they are. See
Compl. ¶ 30. The jury will decide willfulness of Evertz’s infringement of the unlicensed patents-in-
suit, not of allegedly licensed patents omitted from suit.

                                                  11
   Case: 1:17-cv-07881 Document #: 46 Filed: 11/05/18 Page 12 of 16 PageID #:497



        Quanta should not be permitted to escape liability as a contributory infringer
        merely by embedding that microcontroller in a larger product with some additional,
        separable feature before importing and selling it. If we were to hold otherwise, then
        so long as the resulting product, as a whole, has a substantial non-infringing use
        based solely on the additional feature, no contributory liability would exist despite
        the presence of a component that, if sold alone, plainly would incur liability.

Id. The court noted that such a result would be arbitrary, and made its point with a hypothetical

patented method of using an answering machine to take messages. Id. at 1337 n.7 (“If a

manufacturer of an infringing answering machine sells two versions of the device, a stand-alone

version and a version with a built-in telephone, consumers directly infringe when they use either

to carry out the patented message-taking method. Under the dissent’s logic, however, the

manufacturer would only incur contributory liability for the stand-alone answering machine, and

not for the version that is identical but for the addition of a telephone.”). The Federal Circuit

reaffirmed this principle in 2009 in Lucent Techs. See 580 F.3d at 1321 (“Here, the infringing feature

for completing the forms, i.e., the date-picker tool, is suitable only for an infringing use. Inclusion

of the date-picker feature within a larger program does not change the date-picker’s ability to

infringe.”).

        The same is true here. Evertz cannot escape contributory liability merely because it

incorporated the infringing instrumentality into a larger application. The Court should deny the

motion to dismiss on this ground.

        D.     Cascades Adequately Pleaded Direct Infringement of the ’659 Patent

        Finally, when making its sole attack on Cascades’ pleading of direct infringement—isolating

for scrutiny only claim limitation 1(c), and only of the ’659 patent—Evertz surprisingly omits citing

the Federal Circuit’s most recent controlling authority on point: Disc Disease. This omission is

particularly perplexing, since in pre-motion discussions, Cascades brought to Evertz counsel’s




                                                  12
    Case: 1:17-cv-07881 Document #: 46 Filed: 11/05/18 Page 13 of 16 PageID #:498



attention the Disc Disease decision, plus this Court’s later-issued EZ STAK holding that relies on Disc

Disease to deny a motion to dismiss a direct infringement claim.

       Again, Evertz singles out the application of one claim limitation (the “determining” step),

attempting to quibble with the pleaded fact that this step occurs when a particular comparison of

two pieces of information occurs in its IntelliTrak-equipped products.4 (ECF#40, at 9-10). Yet this

fact, when taken as true, renders plausible that Evertz’s equipment practices the named claim

limitation. See Disc Disease, 888 F.3d at 1260 (specifically identifying accused products and alleging

they meet “each and every element of at least one claim” is “enough to provide . . . fair notice of

infringement of the asserted patents”); EZ STAK, 2018 U.S. Dist. LEXIS 98537, at *5-8 (applying

Disc Disease to deny patent case motion to dismiss).

       When Evertz equipment performs a comparison between an input fingerprint and an

output fingerprint—a factual allegation that does not merely parrot the claim language—this

plausibly supports that it “determines” whether the output signal used for generating that

fingerprint is a version of the input signal used for generating the other fingerprint. See Compl. ¶¶

47-48.5 Cascades even went above and beyond the minimum requirements by including limitation-

by-limitation factual allegations and applying them to named Evertz products that contain

IntelliTrak. See LoganTree LP v. Garmin Int’l, Inc., 17-1217 EFM KGS, 2018 U.S. Dist. LEXIS


4 Before reaching the argument section that cabins its attack to claim limitation 1(c) alone, Evertz’s
brief tries to attack the credibility of Cascades’ allegations about other claim limitation assertions.
(ECF#40, at 4-6). The Court should ignore such irrelevant attacks. Evertz does not rest any
argument for dismissal on them. In one particular case, Evertz ironically attacks the Complaint’s
use of the term “express characteristic components” (ECF#40, at 6), but this phrase originates
with Evertz itself.
5 In LPR 2.2 infringement contentions being served today, Cascades identifies the type of

comparison as a “cross correlation” or a “sliding technique” between two series of fingerprint
values, along with provision of a “match confidence” between two candidate A/V signals.
Cascades’ source for this information (in part) is Evertz’s own patent describing IntelliTrak.
Cascades first obtained Evertz’s acknowledgment that it is reasonable to rely on this patent for such
LPR 2.2 disclosures, to understand how IntelliTrak works.

                                                  13
   Case: 1:17-cv-07881 Document #: 46 Filed: 11/05/18 Page 14 of 16 PageID #:499



119728, at *9-10 (D. Kan. July 18, 2018) (applying Disc Disease while holding that “a plausible claim

for direct infringement need not show how the accused product infringes each limitation of one

claim of the patent at issue”); EZ STAK, 2018 U.S. Dist. LEXIS 98537, at *6-*7 (observing that it

“goes well beyond the allegations found satisfactory in Disc Disease [to] compar[e] the limitations

in the asserted patents to the allegedly infringing products.”); cf. Artip v. Ball Corp., 2018-1277, 2018

U.S. App. LEXIS 13915, at *12-15 (Fed. Cir. May 23, 2018) (nonprecedential) (distinguishing Disc

Disease while affirming dismissal because the plaintiff had toured and photographed defendant’s

factory, but still omitted any identification of which specific machine infringed).

        For Evertz to contend otherwise makes no sense. The most natural way for a

“determination” to be made whether one thing is a version of another is to “compare” something

about them (with the details of how the comparing gets done left to the imagination of the

technician). At best, Evertz’s argument seems to rely on some sort of undeveloped non-

infringement claim construction. But the Court does not take up claim construction (especially

unexplained claim construction) at the pleading stage. See Pressure Specialist, Inc. v. Next Gen Mfg., No.

17-CV-6582, 2018 U.S. Dist. LEXIS 10987, at *9 (N.D. Ill. Jan. 24, 2018) (denying motion to

dismiss patent infringement complaint filed under Twombly, in part because “the Federal Circuit

has cautioned against construing claim language to resolve, at the pleading stage, what are

effectively non-infringement arguments.”) (citing Bill of Lading, 681 F.3d at 1343 n.13).

        Evertz also sows confusion over pleading requirements by seeming to rely on a different

Cascades patent (not the ’659 patent), to argue that Cascades must shoulder a separate and

additional burden to show that “it accuses something different than the delay calculation method

of its ’281 Patent.” (ECF#40, at 10). Evertz does not explain why it believes the law imposes a

different infringement burden on Cascades than it imposes on every other patentee. A patentee’s

burden is to show that an accused system or method involves practice of each and every limitation


                                                   14
     Case: 1:17-cv-07881 Document #: 46 Filed: 11/05/18 Page 15 of 16 PageID #:500



of an asserted claim. There is no extra burden of showing that an infringement accusation is not

simultaneously an accusation against another commonly-owned patent claim (whatever that might

possibly mean, since patent “claims” are not infringed by other patent claims).

IV.      CONCLUSION

         The allegations in the Complaint are more than sufficient to state claims of indirect and

willful patent infringement by Evertz, and direct infringement of the ’659 patent. For the foregoing

reasons, Cascades respectfully requests that this Court deny Evertz’s motion to dismiss in its

entirety.6

    Dated: November 5, 2018                             Respectfully submitted,

                                                        /s/ Robert P. Greenspoon
                                                        Robert P. Greenspoon (rpg@fg-law.com)
                                                        William W. Flachsbart (wwf@fg-law.com)
                                                        Michael R. La Porte (mrl@fg-law.com)
                                                        FLACHSBART & GREENSPOON,
                                                        LLC
                                                        333 N. Michigan Ave., Suite 2700
                                                        Chicago, Illinois 60601
                                                        (Tel.): 312-551-9500
                                                        (Fax): 312-551-9501
                                                        Attorneys for Plaintiff, Cascades AV, LLC




6 While Cascades believes that the Complaint adequately provides Evertz notice under Rule 8 of
the essential elements of its claims, if this Court finds that more allegations are necessary, Cascades
respectfully requests that this Court permit it to amend its complaint accordingly. Evertz suggests
that leave to amend should not be available because Cascades declined the opportunity to amend
that it previously informed the Court it would take. (ECF#40, at 1). However, it was clear that
Cascades “would take” that opportunity if either (1) Evertz convinced Cascades that amendment
was necessary to plug a pleading defect (which did not happen), or (2) if the Court ruled that a
pleading defect actually exists (which has also not happened).

                                                  15
   Case: 1:17-cv-07881 Document #: 46 Filed: 11/05/18 Page 16 of 16 PageID #:501



                               CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that service of the foregoing document was made

on all counsel of record on November 5, 2018 via the court’s CM/ECF system.

                                                   /s/ Robert P. Greenspoon
                                                   Robert P. Greenspoon




                                              16
